Title: From Alexander Hamilton to James Monroe, 20 July 1797
From: Hamilton, Alexander
To: Monroe, James


[Philadelphia] July 20. 1797
Sir
In my last letter to you I proposed a simple and direct question, to which I had hoped an answer equally simple and direct. That which I have received, though amounting, if I understand it, to an answer in the negative, is conceived in such circuitous terms as may leave an obscurity upon the point which ought not to have remained. In this situation, I feel it proper to tell you frankly my impression of the matter.
The having any communication with Clingman, after that with me, receiving from him and recording information depending on the mere veracity of a man undeniably guilty of subornation of perjury, and one whom the very documents which he himself produced to you shewed sufficiently to be the accomplice of a vindictive attempt upon me,
   
   See the letter from Reynolds to Clingman in which he declares that he will have satisfaction of me at all events & that he trusts only to Clingman.

 leaving it in a situation where by possibility, it might rise up at a future and remote day to inculpate me, without the possibility perhaps from the lapse of time of establishing the refutation, and all this without my privity or knowlege, was in my opinion in a high degree indelicate and improper. To have given or intended to give the least sanction or credit after all that was known to you, to the mere assertion of either of the three persons Clingman Reynolds or his wife would have betrayed a disposition towards me which if it appeared to exist would merit epithets the severest that I could apply.
With consideration I am   Sir   Your very humble serv
A Hamilton
James Monroe Esqr
